DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 10/29/2020.  It is noted, however, that applicant has not filed a certified copy of the 202041047260 application as required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a first component configured to transmit… (Claim 1)
…a transaction tracking unit coupled to a first transport interface, the transaction tracking unit configured to:… (Claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments correct purely-typographical errors in the claims.
The application has been amended as follows: 

7. The electronic device of claim 1, wherein the transaction tracking unit is further configured, based on a transport policy, to:
receive a third memory request specifying a second set of data;
determine a transmit order for portions of the first set of data and the second set of data based on a first type of data associated with the first set of data and a second type of data associated with the second set of data; and
transmit the first set of data and the second set of data based on the transmit order.

12. A circuit comprising:
a transaction tracking unit configured to:
	receive a first message from a remote component via a first transport interface; and
a memory mapped port coupled to the transaction tracking unit, the memory mapped port configured to:
	output the first message to a local component; and
	receive a response from the local component;
wherein the transaction tracking unit is further configured to:
	determine that the received response corresponds to the first message from the remote component; and
	output at least a first portion of the response to the remote component via the first transport interface.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 12, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a first component configured to transmit a first set of data to a second component by providing a first memory request specifying the first set of data and an input memory address; and…transmit a second memory request that specifies at least a first portion of the first set of data, via the first transport interface, to the second component;…”
Claim 12: “…determine that the received response corresponds to the first message from the remote component; and output at least a first portion of the response to the remote component via the first transport interface.”
Claim 18: “…recording an indication of the transmission to the second component; receiving a response to the transmission from the second component; determining that the response corresponds to the recorded indication of the transmission; and providing the response to the first component.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Yang et al. (U.S. Patent Application Publication No. US 2020/0293465 A1), hereinafter “Yang”

	Yang: Fig. 4A and Yang: ¶ 0036-0037 teach that a polling group can perform reading of a register or memory space to determine if a new I/O transaction is available to process.  If a new I/O transaction is available to process, the polling group can complete a descriptor for the I/O transaction and process new I/O transactions and then inform the I/O submitter (e.g., upper layer application) from VM of the completion status of the I/O transaction.  A polling group can process the I/O transaction by performing protocol handling, buffer management, or interact with the hardware device.  Performing protocol handling can include extracting a command type of an NVMe command and preparing the I/O request from the Ethernet package.  Buffer management can include preparing a buffer for an NVMe SSD device and also a data buffer for packet receipt from an Ethernet NIC device.  Interaction with the storage or network device can include sending I/O request to the NVMe SSD, the NVMe-oF remote device, or network device.
	A polling group can apply priority of polling across different transport layer processors 404-0 to 404-n according to an applicable quality of service (QoS).  For example, applied QoS can include use of a polling group to poll for NVMe commands from different transports at a polling rate based on a minimum or maximum Input/Output Operations Per Second (IOPs) or minimum or maximum bandwidth for at least some transport layers.  QoS can also involve a minimum or maximum number of NVMe command executions for each transport layer type according to a priority.  Other QoS schemes can be used at least based on transport layer used to convey a storage command.

	Although conceptually similar to the claimed invention of the instant application, Yang does not teach, in accordance with the claim as a whole, a first component configured to transmit a first set of data to a second component by providing a first memory request specifying the first set of data and an input memory address, and transmit a second memory request that specifies at least a first portion of the first set of data, via the first transport interface, to the second component.
	Additionally, in accordance with the claim as a whole, Yang does not teach determining that the received response corresponds to the first message from the remote component, and outputting at least a first portion of the response to the remote component via the first transport interface.
	Additionally, in accordance with the claim as a whole, Yang does not teach recording an indication of the transmission to the second component, receiving a response to the transmission from the second component, determining that the response corresponds to the recorded indication of the transmission, and providing the response to the first component.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chin et al. (U.S. Patent Application Publication No. US 2015/0081986 A1); teaching techniques for reliable and efficient access to non-transactional resources using transactional memory.  In certain aspects, a device may include memory and one or more processing entities, configurable to execute a first transaction comprising one or more write operations to a first memory address, and a second transaction comprising one or more write operations to a second memory address.  The first memory address and the second memory address may be mapped to the same controller for a hardware component and the one or more processing entities may commence execution of the second transaction after the first transaction starts execution and before the completion of the first transaction.  The device may also include a transactional memory system configurable to communicate data written to the first memory address from the first transaction and the second memory address from the second transaction to the controller upon completion of the respective transactions.
Yang (see above)


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114